—Order unanimously affirmed without costs. Memorandum: Plaintiff seeks a judgment of divorce on the ground of cruel and inhuman treatment. She alleges in her complaint that defendant verbally abused and humiliated her and placed her in fear of returning to her home because he had a gun. Plaintiff further alleges that she eventually moved into a women’s shelter, where she remained in fear that defendant would come after her. Allegations of such a pattern of conduct are sufficient to establish a prima facie case of cruel and inhuman treatment (see, Bulger v Bulger, 88 AD2d 895; Berlin v Berlin, 64 Misc 2d 352, mod on other grounds 36 AD2d 763, lv dismissed 28 NY2d 986). We conclude, therefore, that Supreme Court properly denied defendant’s motion to dismiss the complaint. (Appeal from Order of Supreme Court, Monroe County, Stander, J.—Dismiss Complaint.) Present—Lawton, J. P., Fallon, Wesley, Callahan and Davis, JJ.